COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bumgardner and Humphreys


BURLINGTON INDUSTRIES, INC. AND
 RELIANCE NATIONAL INDEMNITY COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 0900-00-3                         PER CURIAM
                                               AUGUST 15, 2000
REBECCA P. GOLDA


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Gregory T. Casker; Daniel, Vaughan, Medley &
             Smitherman, P.C., on brief), for appellants.

             (Stephen G. Bass; Carter, Craig, Bass,
             Blair & Kushner, P.C., on brief), for
             appellee.


     Burlington Industries, Inc. and its insurer (hereinafter

referred to as "employer") contend that the Workers’

Compensation Commission erred in calculating Rebecca A. Golda's

(claimant) pre-injury average weekly wage.     Employer argues that

"exceptional reasons" exist pursuant to Code § 65.2-101(1)(b),

which required the commission to use a method other than

considering claimant's earnings for the fifty-two weeks before

her industrial injury.     Upon reviewing the record and the briefs

of the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission’s decision.        See

Rule 5A:27.

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
               It [is] the duty of the Commission to
          make the best possible estimate of future
          impairments of earnings from the evidence
          adduced at the hearing, and to determine the
          average weekly wage . . . . This is a
          question of fact to be determined by the
          Commission which, if based on credible
          evidence, will not be disturbed on appeal.

Pilot Freight Carriers, Inc. v. Reeves, 1 Va. App. 435, 441, 339

S.E.2d 570, 573 (1986).

     "The commission is guided by statute in determining average

weekly wage."   Dominion Assocs. Group, Inc. v. Queen, 17 Va.

App. 764, 766, 441 S.E.2d 45, 46 (1994).    Code § 65.2-101

defines "average weekly wage" as follows:

          1.a. The earnings of the injured employee in
          the employment in which he was working at
          the time of the injury during the period of
          fifty-two weeks immediately preceding the
          date of the injury, divided by fifty-two
          . . . . When the employment prior to the
          injury extended over a period of less than
          fifty-two weeks, the method of dividing the
          earnings during that period by the number of
          weeks and parts thereof during which the
          employee earned wages shall be followed,
          provided that results fair and just to both
          parties will be thereby obtained. . . .

          b. When for exceptional reasons the
          foregoing would be unfair either to the
          employer or employee, such other method of
          computing average weekly wages may be
          resorted to as will most nearly approximate
          the amount which the injured employee would
          be earning were it not for the injury.

(Emphasis added.)   "The reason for calculating the average

weekly wage is to approximate the economic loss suffered by an

employee . . . when there is a loss of earning capacity because



                               - 2 -
of work-related injury . . . ."     Bosworth v. 7-Up Distrib. Co.,

4 Va. App. 161, 163, 355 S.E.2d 339, 340 (1987) (citations

omitted).

        Claimant worked as a fabric inspector for employer.   She

planned to retire from her job on July 24, 1998.    However, on

July 20, 1998, she sustained a compensable injury to her right

shoulder while at work.    As a result, she moved her retirement

date to July 23, 1998.    Claimant planned to take a few weeks off

after her retirement and then seek part-time work.

        The parties stipulated that claimant was totally disabled

due to her compensable injury as of April 7, 1999.    The

commission awarded claimant temporary total disability benefits

beginning April 7, 1999 based upon her pre-injury average weekly

wage.

        Employer argues that claimant's voluntary retirement after

her injury precluded her from receiving benefits based upon her

pre-injury average weekly wage.    In finding no merit in this

argument, the commission held as follows:

             [E]mployer cites no statute or case law in
             support of its argument. Workers'
             compensation benefits are intended to
             compensate the claimant for wage loss
             resulting from a compensable accident. Her
             voluntary retirement from the employer does
             not remove or diminish her ability to earn
             wages. However, being temporarily and
             totally disabled does prevent the claimant
             from earning wages. Therefore, she is
             entitled to temporary total disability
             benefits based on her preinjury average
             weekly wage.

                                 - 3 -
     The commission's holding is consistent with the definition

of "average weekly wage" contained in Code § 65.2-101, case law,

and the overall purpose of workers' compensation.   We agree with

the commission that there is no support in the statutes or case

law for employer's argument.   The record contained adequate

information to calculate claimant's pre-injury average weekly

wage as the commission used her earnings over the fifty-two week

period before the date of her injury.   Furthermore, nothing in

the record established that the fifty-two-week calculation

failed to reflect what claimant was capable of earning, but for

the July 20, 1998 injury by accident.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.




                               - 4 -